Exhibit 10.2

May 15, 2020

PERSONAL AND CONFIDENTIAL

J. C. Penney Corporation, Inc.

6501 Legacy Drive, Mail Code 1304

Plano, TX 75024

Attention: Treasurer

$450 Million Superpriority Senior Secured Debtor-In-Possession Term Loan Credit
Facility Commitment Letter

J. C. Penney Corporation, Inc. (“JCP”, “you” or “your”) has (i) advised the DIP
Lenders (as defined in the DIP Term Sheet (as defined below)) (the “Commitment
Parties”, “we”, “us” or “our”), that JCP and certain of its subsidiaries (the
“Subsidiary Debtors”) and J. C. Penney Company, Inc., a Delaware corporation and
the direct parent of JCP (“Holdings” and, collectively with JCP and the
Subsidiary Debtors, the “Debtors”), are considering filing voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§
101 et seq. (as amended, the “Bankruptcy Code”), and (ii) in connection with the
foregoing, requested that the Commitment Parties agree to commit to provide a
$450 million superpriority senior secured debtor-in-possession term loan credit
facility for JCP under Sections 364(c) and 364(d) of the Bankruptcy Code (the
“DIP Facility”) subject solely to the Conditions Precedent to the Initial
Borrowing and the Conditions Precedent to The Subsequent Borrowing that are
applicable to the relevant borrowing (collectively, the “Conditions
Precedents”). Unless otherwise specified herein, all references to “$” shall
refer to U.S. dollars. Capitalized terms used herein without definition shall
have the meaning assigned thereto in the DIP Term Sheet.

1. Commitment.

To provide assurance that the DIP Facility shall be available on the terms and
conditions set forth herein and in the DIP Term Sheet, each Commitment Party is
pleased to advise JCP of its several, but not joint, commitment (the
“Commitment”) to provide the amount of the DIP Facility set forth on Schedule 1
hereto, on the terms set forth in the DIP Term Sheet attached hereto as Exhibit
A (the “DIP Term Sheet and together with this letter, this “Commitment Letter”),
subject solely to the Conditions Precedent that are applicable to the relevant
borrowing.

You acknowledge and agree that nothing in this Commitment Letter or the nature
of our services or in any prior relationship will be deemed to create an
advisory, fiduciary or agency relationship between any Commitment Party, the DIP
Agent or any of their respective affiliates, on the one hand, and you, your
equity holders or your affiliates, on the other hand, and you waive, to the
fullest extent permitted by law, any claims you may have against any Commitment
Party, the DIP Agent or any of their respective affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with this
Commitment Letter or the transactions contemplated hereby, and agree that no
Commitment Party, Agent or affiliates of any of the foregoing will have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on your behalf,
including your equity holders, employees or creditors. You acknowledge that the
transactions contemplated

 

1



--------------------------------------------------------------------------------

hereby (including the exercise of rights and remedies hereunder) are
arm’s-length commercial transactions and that we and the DIP Agent are acting as
principal and in our own respective best interests. You are relying on your own
experts and advisors to determine whether the transactions contemplated hereby
are in your best interests and are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of the transactions
contemplated hereby. In addition, you acknowledge that we and the DIP Agent may
employ the services of our respective affiliates in providing certain services
hereunder and may exchange with such affiliates information concerning JCP and
other companies that may be the subject of the transactions contemplated hereby
and such affiliates will be entitled to the benefits afforded to us and the DIP
Agent hereunder; provided that any such affiliates receiving information
concerning JCP and other companies in accordance with this paragraph shall be
subject to the same confidentiality obligations provided for in this Commitment
Letter (with each Commitment Party responsible for its affiliates’ compliance
with this paragraph).

2. Information.

You hereby represent, warrant and covenant that (a) all written information
concerning you and your subsidiaries and your and their respective business
(other than financial projections, estimates, forecasts and budgets and other
forward-looking information (collectively, the “Projections”) and information of
a general economic or industry specific nature) (the “Information”) that has
been or will be made available to us or any of our respective affiliates by or
on behalf of you is or will be, when furnished, complete and correct in all
material respects, when taken as a whole, and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to the updates provided for in the penultimate
sentence of this Section 2) and (b) the Projections that have been or will be
made available to us or any of our affiliates by or on behalf of you or any of
your representatives have been or will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time made and at the time the related Projections are made available to us or
any of our affiliates (it being acknowledged that (i) such Projections are
merely a prediction as to future events and are not to be viewed as facts,
(ii) such Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, (iii) the actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and (iv) no guarantee or assurance can
be given that the projected results will be realized). In particular, where
Projections expressly or implicitly take into account the current market
volatility and widespread impact of the COVID-19 outbreak, the extent of the
impact of these developments on the Debtors’ and their subsidiaries’ operational
and financial performance will depend on future developments, including the
duration and spread of the outbreak and related governmental advisories and
restrictions, and the impact of the COVID-19 outbreak on overall demand for the
Debtors’ and their subsidiaries’ products and services, all of which are outside
of the control of the Debtors or their subsidiaries, highly uncertain and cannot
be predicted. You agree that if, at any time prior to the entry of the Final DIP
Order approving the DIP Facility, any of the representations, warranties and
covenants in the preceding sentence would be incorrect in any material respect
if the Information and Projections were being furnished, and such
representations, warranties and covenants were being made, at such subsequent
time, then you will promptly supplement the Information and the Projections so
that

 

2



--------------------------------------------------------------------------------

such representations, warranties and covenants would be correct in material
respects; provided, for the avoidance of doubt, there will be no requirement to
update previously delivered Projections to reflect new assumptions so long as
the assumptions were reasonable at the time made and made available to us or any
of our affiliates. Without limiting the representations, warranties and
covenants to be contained in the Operative Documents or the Conditions Precedent
that are applicable to the relevant borrowing, the accuracy of the foregoing
representations and warranties, whether or not cured, shall not be a condition
to the obligations of the Commitment Parties hereunder or the availability of
the DIP Facility.

3. Premiums.

Without duplication of the commitment premium set forth in the DIP Term Sheet
under the heading “DIP Facility Premiums”, as consideration for the Commitments
and agreements of the Commitment Parties hereunder, JCP agrees to pay (or cause
to be paid) to the Commitment Parties a non-refundable commitment premium equal
to 6.00% of $450 million (the “Commitment Premium”), which shall be allocated to
each Commitment Party in an amount equal to its percentage set forth on Schedule
1 hereto multiplied by the Commitment Premium, which shall be earned on the date
of this Commitment Letter and shall be due and payable in cash on the date of
this Commitment Letter free and clear of any withholding or deduction on account
of taxes. The parties hereto hereby acknowledge and agree that the obligation of
JCP to pay the Commitment Premium shall constitute an “Obligation” under and as
defined in the Operative Documents.

Without duplication of the upfront premium set forth in the DIP Term Sheet under
the heading “DIP Facility Premiums”, as consideration for the Commitments and
agreements of the Commitment Parties hereunder, JCP agrees to pay (or cause to
be paid) to the Commitment Parties a non-refundable upfront premium equal to
4.00% of $450 million (the “Upfront Premium”), which shall be allocated to each
Commitment Party in an amount equal to its percentage set forth on Schedule 1
hereto multiplied by the Upfront Premium, which shall be earned on the date of
this Commitment Letter and shall be due and payable in cash on the date of this
Commitment Letter free and clear of any withholding or deduction on account of
taxes. The parties hereto hereby acknowledge and agree that the obligation of
JCP to pay the Upfront Premium shall constitute an “Obligation” under and as
defined in the Operative Documents.

4. Conditions.

The Commitment Parties’ Commitments and agreements hereunder in respect of the
DIP Facility are subject solely to the satisfaction (or waiver by the Commitment
Parties) of the Conditions Precedent that are applicable to the relevant
borrowing. The Commitment Parties’ commitments to fund the DIP Facility on the
date of the relevant borrowing are subject solely to the satisfaction (or waiver
by the Commitment Parties) of the Conditions Precedent that are applicable to
the relevant borrowing. There are no conditions (implied or otherwise) to the
Commitments hereunder in respect of the DIP Facility, and there will be no
conditions (implied or otherwise) to the availability of the DIP Facility on the
date of the relevant borrowing, including compliance with the terms of this
Commitment Letter or the DIP Term Sheet, other than the Conditions Precedent
that are applicable to the relevant borrowing. For the avoidance of doubt, the
Commitment Parties’ commitments to fund the DIP Facility on the date of the

 

3



--------------------------------------------------------------------------------

relevant borrowing are subject to their receipt of the Commitment Premium and
Upfront Premium on the date of this Commitment Letter subject to the
confirmation by the escrow agent that the Commitment Premium and the Upfront
Premium have been received, along with irrevocable instructions from the Debtors
to disburse the funds to the DIP Lenders, by the escrow agent on the date of
this Commitment Letter prior to the filing of the petition by the Debtors
commencing the Chapter 11 Cases.

5. Indemnification and Expenses.

You agree to (a) indemnify and hold harmless each Commitment Party and the DIP
Agent, their respective affiliates and their and their affiliates’ respective
officers, directors, employees, agents, attorneys, accountants, advisors
(including investment managers, financial advisors and advisers), consultants,
representatives, controlling persons, members and permitted successors and
assigns (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and expenses, joint or several (“Losses”) to which
any such Indemnified Person may become subject arising out of or in connection
with this Commitment Letter, the DIP Facility, the use of proceeds thereof or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, and to (b) reimburse each Commitment Party promptly (but in any event
within ten business days) upon receipt of their demand for any reasonable and
documented out-of-pocket (i) legal or other expenses (including Milbank LLP,
Sullivan & Cromwell LLP and any reasonably necessary local legal counsel) and
(iii) fees and expenses of Deutsche Bank Securities Inc., Houlihan Lokey, Inc.,
and Hilco Real Estate, LLC) incurred in connection with the Chapter 11 Cases,
the DIP Facility, the enforcement of this Commitment Letter, the definitive
documentation for the DIP Facility, and any ancillary documents and security
arrangements in connection therewith, but no other third-party financial
advisors (other than Deutsche Bank Securities Inc., Houlihan Lokey, Inc., and
Hilco Real Estate, LLC) without your prior written consent; provided, that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses to
the extent (a) they are found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from such Indemnified Person’s (i) gross
negligence, bad faith or willful misconduct or (ii) material breach of its
obligations under this Commitment Letter, or (b) they relate to a dispute solely
among Indemnified Persons and not arising out of any act or omission of the
Debtors or any of their respective subsidiaries (other than any claim,
litigation, investigation or proceeding against the DIP Agent, in its capacity
or in fulfilling its role as such).

None of you, Holdings, the other Debtors, any of your or their respective
subsidiaries, we nor any other Indemnified Person will be responsible or liable
to one another for any indirect, special, punitive or consequential damages
which may be alleged as a result of or arising out of, or in any way related to,
the DIP Facility, the enforcement of this Commitment Letter, the definitive
documentation for the DIP Facility, or any ancillary documents and security
arrangements in connection therewith; provided that your indemnity and
reimbursement obligations under this Section 5 shall not be limited by this
sentence.

6. Assignments, Amendments.

This Commitment Letter shall not be assignable by you or us without the prior
written consent of the other parties hereto (and any attempted assignment
without such consent shall be

 

4



--------------------------------------------------------------------------------

null and void), is intended to be solely for the benefit of the parties hereto,
the Indemnified Persons and with respect to Section 5 and this Section 6, the
DIP Agent, and is not intended to confer any benefits upon, or create any rights
in favor of, any person or entity other than the parties hereto, the Indemnified
Persons and with respect to Section 5 and this Section 6, the DIP Agent;
provided that, for the avoidance of doubt, any DIP Lender may assign its rights,
commitments and obligations under this Commitment Letter to any other DIP Lender
(including any entity described in the definition of “DIP Lender”). This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by (a) except to the extent a greater
percentage of the DIP Lenders is expressly required in the DIP Term Sheet, the
Required Lenders and (b) you.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
(including E-Signature) shall be effective as delivery of a manually executed
counterpart hereof. Section headings used herein are for convenience of
reference only, are not part of this Commitment Letter and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Commitment Letter. You acknowledge that information and documents relating to
the DIP Facility may be transmitted through the internet, e-mail or similar
electronic transmission systems and that neither any Commitment Party nor the
DIP Agent, nor any of their respective affiliates, shall be liable for any
damages arising from the unauthorized use by others of information or documents
transmitted in such manner.

This Commitment Letter, together with the RSA, supersedes all prior
understandings, whether written or oral, between us with respect to the DIP
Facility.

7. Governing Law, Etc.; Jurisdiction.

THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS COMMITMENT LETTER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY
OTHER STATE).

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the non-exclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof
and the Bankruptcy Court, in any suit, action or proceeding arising out of or
relating to this Commitment Letter or the DIP Facility, and agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, or, to the extent applicable, the Bankruptcy Court; provided
that suit for the recognition or enforcement of any judgment obtained in any
such court may be brought in any other court of competent jurisdiction,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection

 

5



--------------------------------------------------------------------------------

which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter or the DIP
Facility in any New York State court, in any such Federal court or in Bankruptcy
Court, (c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court, and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

You hereby agree that you shall not bring any suit, action, proceeding, claim or
counterclaim under this Commitment Letter or with respect to the transactions
contemplated hereby in any court other than such New York State court or Federal
Court of the United States of America sitting in the Borough of Manhattan in New
York City. Service of any process, summons, notice or document by registered
mail addressed to you at the address above shall be effective service of process
against you for any suit, action or proceeding brought in any such court.

8. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS COMMITMENT LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

9. Confidentiality.

This Commitment Letter is delivered to JCP on the understanding that neither
this Commitment Letter nor any of its terms or substance shall be disclosed,
directly or indirectly, to any other person or entity except (a) you, Holdings
and its subsidiaries and your and their respective officers, directors,
employees, legal counsel, accountants, financial advisors on a confidential and
“need to know” basis and, in each case, who are involved in the consideration of
the financing transactions contemplated hereby who have been informed by you,
Holdings or any of its subsidiaries, as applicable, of the confidential nature
of this Commitment Letter and have agreed to treat such information
confidentially, (b) in any legal, judicial or administrative proceeding or as
otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent not prohibited by law, to
inform Commitment Parties promptly in advance thereof), (c) the office of the
U.S. Trustee, any ad-hoc or statutorily appointed committee of unsecured
creditors, and their respective representatives and professional advisors on a
confidential and “need to know” basis, (d) to the Bankruptcy Court, (e) as and
to the extent required in any financial statements or for other customary
accounting purposes and (f) you may disclose the aggregate amount of the
premiums hereunder as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses.

Each Commitment Party agrees to keep confidential, and not to publish, disclose
or otherwise divulge, confidential information with respect to the transactions
contemplated hereby or obtained from or on behalf of you, Holdings or your and
its respective affiliates in the course

 

6



--------------------------------------------------------------------------------

of the transactions contemplated hereby, except that the Commitment Parties
shall be permitted to disclose such confidential information (a) to their
affiliates and their and their affiliates’ respective directors, officers,
agents, employees, attorneys, accountants and advisors involved in the
transactions contemplated hereby on a “need to know” basis and who are made
aware of and agree to comply with the provisions of this paragraph, in each case
on a confidential basis (with the Commitment Party responsible for such persons’
compliance with this paragraph), (b) on a confidential basis to any bona fide
prospective DIP Lender, prospective participant or swap counterparty (in
accordance with the terms of the DIP Term Sheet) that agrees to keep such
information confidential in accordance with (x) the provisions of this paragraph
(or language substantially similar to this paragraph that is reasonably
acceptable to you) for your benefit or (y) other customary confidentiality
language in a “click-through” arrangement, (c) as required by the order of any
court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law,
regulation or compulsory legal process (in which case you agree, to the extent
not prohibited by law, to inform Commitment Parties promptly in advance
thereof), (d) to the extent such information: (i) becomes publicly available
other than as a result of a breach of this Commitment Letter or other
confidentiality obligation owed by such Commitment Party to you or your
affiliates or (ii) becomes available to the Commitment Parties on a
non-confidential basis from a source other than you or on your behalf that, to
such Commitment Party’s knowledge, is not in violation of any confidentiality
obligation owed to you or your affiliates, (e) to the extent you shall have
consented to such disclosure in writing (which may include through electronic
means), (f) as is necessary in protecting and enforcing the Commitment Parties’
rights with respect to this Commitment Letter and/or the DIP Facility, (g) to
the extent independently developed by such Commitment Party or its affiliates
without reliance on confidential information, (h) with respect to the existence
and contents of the DIP Term Sheet and Operative Documents, in consultation with
you, to the rating agencies or (i) with respect to the existence and contents of
this Commitment Letter and the DIP Facility, to market data collectors or
similar service providers in connection with the arrangement, administration or
management of the DIP Facility and to industry trade organizations where such
information with respect to the DIP Facility is customarily included in league
table measurements. The Commitment Parties’ and their respective affiliates’, if
any, obligations under this paragraph shall terminate automatically to the
extent superseded by the confidentiality provisions in the Operative Documents
upon the effectiveness thereof and, in any event, will terminate one year from
the date of this Commitment Letter.

10. Miscellaneous.

You acknowledge and agree that nothing in this Commitment Letter or the nature
of our services or in any prior relationship will be deemed to create an
advisory, fiduciary or agency relationship between any Commitment Party, the DIP
Agent or any of their respective affiliates, on the one hand, and you, your
equity holders or your affiliates, on the other hand, and you waive, to the
fullest extent permitted by law, any claims you may have against any Commitment
Party, the DIP Agent or any of their respective affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with this
Commitment Letter or the transactions contemplated hereby, and agree that no
Commitment Party, Agent or affiliates of any of the foregoing will have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on your behalf,
including your

 

7



--------------------------------------------------------------------------------

equity holders, employees or creditors. You acknowledge that the transactions
contemplated hereby (including the exercise of rights and remedies hereunder)
are arm’s-length commercial transactions and that we and the DIP Agent are
acting as principal and in our own respective best interests. You are relying on
your own experts and advisors to determine whether the transactions contemplated
hereby are in your best interests and are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated hereby. In addition, you acknowledge that we and
the DIP Agent may employ the services of our respective affiliates in providing
certain services hereunder and may exchange with such affiliates information
concerning JCP and other companies that may be the subject of the transactions
contemplated hereby and such affiliates will be entitled to the benefits
afforded to us and the DIP Agent hereunder; provided, that any such affiliates
receiving information concerning JCP and other companies in accordance with this
paragraph shall be subject to the same confidentiality obligations provided for
in this Commitment Letter (with each Commitment Party responsible for its
affiliates’ compliance with this paragraph).

The Commitment Parties hereby notify JCP that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”) and the requirements of 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it and its affiliates are required to
obtain, verify and record information that identifies each Credit Party, which
information includes names, addresses, tax identification numbers and other
information that will allow Commitment Parties and its affiliates to identify
each Credit Party in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the PATRIOT Act and the Beneficial Ownership Regulation and is effective for
Commitment Parties and its affiliates.

Absent a change in applicable tax law or a contrary determination (as defined in
Section 1313(a) of the Internal Revenue Code of 1986, as amended), each of the
parties hereto agrees that (i) each of the Commitment Premium and the Upfront
Premium shall be treated as a premium paid by JCP to the relevant Commitment
Party in exchange for the issuance of a put right to JCP with respect to the DIP
Facility and (ii) to not take any tax position inconsistent with the tax
treatment described in the foregoing clause (i).

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
definitive documentation for the DIP Facility by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that
the availability of the DIP Facility is subject solely to the Conditions
Precedent that are applicable to the relevant borrowing.

If the foregoing correctly sets forth our agreement, please indicate JCP’s
acceptance of the terms of this Commitment Letter by returning to the Commitment
Parties executed counterparts of this Commitment Letter not later than 11:59
p.m., New York City time, on the date first written above. This offer will
automatically expire at such time if the Commitment Parties have not received
such executed counterparts in accordance with the preceding sentence.

 

8



--------------------------------------------------------------------------------

This Commitment Letter and the Commitments and agreements hereunder shall
automatically terminate on the earlier of (i) the date of the effectiveness of
the Operative Documents and (ii) unless the Commitment Parties shall, in their
sole discretion, agree in writing to an extension, 11:59 p.m., New York City
time, on June 9, 2020. Notwithstanding the immediately preceding sentence,
Section 3 above, as well as the indemnification and expenses, confidentiality,
information, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect in accordance with their
terms notwithstanding the termination of this Commitment Letter or the
Commitment Parties’ Commitments hereunder; provided that your obligations under
this Commitment Letter, other than those pursuant to Section 3 and with respect
to confidentiality, shall automatically terminate and be superseded by the
applicable provisions in the Operative Documents, in each case, to the extent
covered thereby, on the date of the effectiveness of the Operative Documents,
and you shall be released from all liability in connection therewith at such
time.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

The undersigned, acting on behalf of its affiliates and its and their respective
accounts and funds advised or managed by any of them and entities who hold
interests in the Prepetition First Lien Obligations, directly or indirectly, on
behalf of the undersigned, is pleased to have been given the opportunity to
assist JCP and the other Debtors in connection with the DIP Facility.

 

Very truly yours,

 

ALM 2020, LTD.

By: Apollo Capital Management (CLO), LLC,

its collateral manager

/s/ Joseph D. Glatt

Name:

  Joseph D. Glatt Title:   Vice President

 

Ares CLO Management LLC

/s/ Daniel Hayward

Name:

  Daniel Hayward Title:   Authorized Signatory

 

Brigade Capital Management, LP as Investment Manager on Behalf of its Various
Funds and Accounts

/s/ Patrick Criscillo

Name:

  Patrick Criscillo Title:   Chief Financial Officer

 

H/2 Capital Partners LLC

/s/ Ashvin Rao

Name:

  Ashvin Rao Title:   Authorized Signatory

 

KKR Credit Advisors (US) LLC

/s/ Jeffrey M. Smith

Name:

  Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Owl Creek Asset Management, L.P.

/s/ Reuben Kopel

Name:

  Reuben Kopel Title:   General Counsel

 

Sculptor Special Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

Sculptor GC Opportunities Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Sculptor SC II, LP

By: Sculptor Capital II LP, its investment manager

 

By: Sculptor Capital Holding II LLC, its General Partner

 

By: Sculptor Capital LP, its Member

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

Sculptor Credit Opportunities Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

Sculptor Enhanced Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

 

Sculptor Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

 

By: Sculptor Capital Holding Corporation, its General Partner

/s/ Wayne Cohen

Name:

  Wayne Cohen Title:   President and Chief Operating Officer

 

SPCP Access Holdings, LLC

/s/ Stacey Hatch

Name:

  Stacey Hatch Title:   Authorized Signatory

 

SPCP Group, LLC

/s/ Stacey Hatch

Name:

  Stacey Hatch Title:   Authorized Signatory

 

SPCP Institutional Group, LLC

/s/ Stacey Hatch

Name:

  Stacey Hatch Title:   Authorized Signatory

 

TPG SPECIALTY LENDING, INC.

/s/ Joshua Easterly

Name:

  Joshua Easterly Title:   Chief Executive Officer

 

REDWOOD IV FINANCE 3, LLC /s/ Joshua Peck

Name:

  Joshua Peck Title:   Vice President

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

TAO FINANCE 3-A, LLC

/s/ Joshua Peck

Name:

  Joshua Peck Title:   Vice President

 

WHITEBOX ADVISORS LLC, on behalf of certain of its managed funds and accounts

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:  

CEO & Chief Legal Officer

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of May 15, 2020: J. C. PENNEY CORPORATION, INC. By:  

/s/ Bill Wafford

Name:   Bill Wafford Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

See Attached.



--------------------------------------------------------------------------------

$450 MILLION SECURED SUPERPRIORITY DEBTOR IN POSSESSION CREDIT FACILITY

SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (this “DIP Term Sheet”) outlines certain
terms and conditions of the DIP Facility referred to below. Capitalized terms
used and not defined herein have the meanings assigned to such terms in the
Restructuring Support Agreement (“RSA”) or the Restructuring Term Sheet (the
“RSA Term Sheet”) to which this DIP Term Sheet is attached as Annex 2.

Executive Summary:   

This DIP Term Sheet provides for a $450 million secured superpriority debtor in
possession credit facility, to be funded on a delayed draw basis as appropriate
in light of case liquidity needs, access to cash collateral, and milestones in
order to (i) finance the Debtors and their operations in accordance with the
Budget and (ii) ensure that the Debtors have sufficient liquidity, taking into
account access to cash collateral.

 

Pursuant to the RSA and as described herein, the DIP Lenders will agree to
convert certain of their Loans into loans under an exit facility to be made
available on terms and conditions customary for facilities and transactions of
such type and in each case satisfactory to the DIP Lenders and the Debtors (such
loans, the “Exit Loans”).

 

The DIP Facility will be fully committed to by the DIP Lenders (determined on a
pro rata basis among the DIP Lenders based on the aggregate amount of the
Prepetition First Lien Obligations held by the DIP Lenders as of the date of
this DIP Term Sheet (the “Pro Rata Allocations”)) pursuant to the terms and
conditions described in this DIP Term Sheet and the Commitment Letter to which
this DIP Term Sheet is attached (the “Commitment Letter”).

Borrower:    J. C. Penney Corporation, Inc. (the “DIP Borrower”), as a debtor
and debtor in possession under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”). The DIP Borrower and
its affiliated debtors and debtors in possession, collectively, the “Debtors”.
DIP Facility:    A non-amortizing senior secured priming multi-draw delayed draw
term loan facility (the “DIP Facility”) with a maximum funded principal amount
equal to $450 million in “new money” (such principal amount, together with the
Prepetition First Lien Obligations rolled up into the DIP Facility as set forth
below, the “Total Aggregate Commitment” and the loans thereunder, the “Loans”)
to be funded in two borrowings as follows: (a) $225 million made not later than
one business day following

 

1



--------------------------------------------------------------------------------

  

the entry of the DIP Order (as defined below) (the “Initial Borrowing”) and
subject to satisfaction of the Conditions Precedent to Initial Borrowing and
(b) the remainder of the Total Aggregate Commitment in an aggregate principal
amount equal to $225 million (the “Subsequent Borrowing”) shall be made
available following the entry of the DIP Order on July 15, 2020 subject to
satisfaction of the Conditions Precedent to Initial Borrowing and the Conditions
Precedent to The Subsequent Borrowing (and no other conditions precedent), and
otherwise on the terms and conditions in this DIP Term Sheet, the Commitment
Letter and the Operative Documents referred to below.

 

With respect to the DIP Facility, (i) upon satisfaction of the Conditions
Precedent to Initial Borrowing, funds with respect to the Initial Borrowing
shall be funded directly to the Debtors for use in accordance with the Budget
and (ii) upon satisfaction of the Conditions Precedent to The Subsequent
Borrowing, all funded amounts shall be deposited in a blocked controlled account
in favor of the DIP Agent (the “Escrow Account”; the funds deposited therein
“Drawn Funds”). The Subsequent Borrowing shall be in an aggregate principal
amount equal to $225 million, which represents the remainder of the Total
Aggregate Commitment. Drawn Funds may be withdrawn from the Escrow Account once
per week, subject to a draw request being delivered to the DIP Agent, which
shall certify (i) that such applicable Drawn Funds will be required during the
subsequent week in accordance with the Budget (giving effect to any maximum
Permitted Variances with respect to such week) and (ii) no Default or Event of
Default (each as defined in the Operative Documents) shall have occurred and be
continuing.

Guarantors:    The obligations of the DIP Borrower shall be unconditionally
guaranteed, on a joint and several basis, by each other Debtor (each, a
“Guarantor” and collectively, the “Guarantors”). Each entity which guarantees
(or is required to guarantee) the Prepetition First Lien Obligations shall be a
Guarantor and a Debtor. Case:    The bankruptcy cases (the “Chapter 11 Cases”)
of the Debtors to be filed under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”) (the date of filing of such petition, the “Petition Date”). The Petition
Date shall be no later than May 16, 2020.

 

2



--------------------------------------------------------------------------------

DIP Agent:    GLAS USA LLC (“GLAS”) shall act as administrative agent and
collateral agent for the DIP Facility (in such capacity, the “DIP Agent”) on
behalf of the DIP Lenders (as defined below). Any action, exercise of remedies,
approval, consent or similar action to be taken or not taken by the DIP Agent in
respect of the DIP Facility shall only be taken (or not taken) as may be
directed by the Required Lenders. The DIP Agent and the DIP Borrower shall enter
into an agency fee letter providing for fees to be payable to the DIP Agent to
be mutually agreed and reasonably acceptable to the Debtors. DIP Lenders:    All
rights and obligations of the DIP Lenders under the DIP Facility shall be
several and not joint. Prepetition ABL Credit Agreement:    The Amended and
Restated Credit Agreement dated as of June 20, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Prepetition ABL Credit Agreement”) by and among the DIP Borrower, Wells Fargo
Bank, National Association, as administrative agent and collateral agent (the
“Prepetition ABL Agent”), the lenders from time to time party thereto (the
“Prepetition ABL Lenders”) and the other parties thereto. Prepetition Term Loan
Credit Agreement:    The Amended and Restated Term Loan Credit Agreement dated
as of June 23, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Prepetition Term Loan Credit
Agreement”) by and among the DIP Borrower, the Lenders party thereto (the
“Prepetition Term Loan Lender”), JPMorgan Chase Bank, N.A., as administrative
agent (the “Prepetition Term Loan Agent”), and the other parties thereto. The
loans under the Prepetition Term Loan Credit Agreement are referred to herein as
the “Prepetition Term Loans”. Prepetition First Lien Notes    The senior secured
notes (the “Prepetition First Lien Notes”) outstanding under that Indenture,
dated as of June 23, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Prepetition First
Lien Notes Indenture”) by and among the DIP Borrower, Wilmington Trust, National
Association, as trustee (the “Prepetition First Lien Notes Trustee”), and the
other parties thereto. The holders of such Prepetition First Lien Notes are
referred to herein as the “Prepetition First Lien Noteholders”. The Prepetition
Term Loans together with the Prepetition First Lien Notes are referred to herein
as the “Prepetition First Lien Obligations”.

 

3



--------------------------------------------------------------------------------

ABL Intercreditor Agreement:    The Intercreditor and Collateral Cooperation
Agreement dated as of June 23, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “ABL Intercreditor
Agreement”) by and among the DIP Borrower, the Prepetition ABL Agent, Wilmington
Trust, National Association, as collateral agent under the Prepetition Term Loan
Credit Agreement and the Prepetition First Lien Notes Indenture (the
“Prepetition First Lien Collateral Agent”), and the other parties thereto.
Restructuring Support Agreement:    A restructuring support agreement executed
on or prior to the Petition Date and which is mutually acceptable to the DIP
Lenders and the Debtors (the “RSA”). Tenor of DIP Facility:   

The DIP Facility will mature on the earliest of (such earliest date, the
“Maturity Date”):

 

(a)   the date that is 180 days after the Petition Date (the “Scheduled Maturity
Date”);

 

(b)   20 days after the Petition Date, if the DIP Order (as defined below) has
not been entered by the Bankruptcy Court prior to the expiration of such 20-day
period;

 

(c)   the effective date of a plan of reorganization or liquidation in the
Chapter 11 Cases;

 

(d)   the consummation of a sale of all or substantially all of the assets of
the Debtors pursuant to section 363 of the Bankruptcy Code or otherwise;

 

(e)   without the DIP Agent’s prior written consent, the date of filing or
express written support by the Debtors of bidding procedures, sale processes,
transactions, plans of liquidation or reorganization or related disclosure
statements that are not in accordance with the RSA, if applicable, and that are
not otherwise acceptable to the DIP Lenders;

 

(f)   the date of termination of the DIP Lenders’ commitments and the
acceleration of any outstanding Loans, in each case, under the DIP Facility in
accordance with the terms of the DIP Facility credit agreement (the “DIP Credit
Agreement”) and the other definitive documentation with respect to the DIP
Facility (collectively with the DIP Credit Agreement and the related security
documents, the “Operative Documents”);

 

4



--------------------------------------------------------------------------------

  

 

(g)   any breach by the Debtors which has not been cured or waived or
termination of the RSA after the effectiveness thereof;

 

(h)   dismissal of the Chapter 11 Cases or conversion of the Chapter 11 Cases
into cases under chapter 7 of the Bankruptcy Code;

 

(i) the Debtors shall lose access to the use of cash collateral in accordance
with the Cash Collateral Order (as defined below), subject to any applicable
remedies notice period; and

 

(j) other customary circumstances to be mutually agreed.

Closing Date:    The date of the effectiveness of the Operative Documents (the
“Closing Date”) (which, for the avoidance of doubt, shall not occur prior to the
entry of the DIP Order). DIP Facility Interest Rate:   

Loans under the DIP Facility will bear interest at a rate, at the DIP Borrower’s
option, equal to the Base Rate plus 10.75% per annum or LIBOR (subject to a
1.25% floor) plus 11.75% per annum, compounded monthly and payable monthly in
cash in arrears.

 

At any time when an Event of Default under the DIP Facility has occurred and is
continuing, all outstanding amounts under the DIP Facility shall bear interest,
to the fullest extent permitted by law, at the interest rate applicable to base
rate loans plus 2.00% per annum and shall be payable on demand in cash (the
“Default Rate”). Interest on overdue amounts under the DIP Facility shall also
accrue at the Default Rate and shall be payable in cash.

DIP Facility Premiums:   

A commitment premium payable in cash to the DIP Lenders equal to 6.00% of each
DIP Lender’s initial commitments in respect of the $450 million “new money”
portion of the DIP Facility on the Petition Date, which shall be earned, due and
payable upon execution of the Commitment Letter.

 

An upfront premium payable in cash to the DIP Lenders equal to 4.00% of each DIP
Lender’s commitments in respect of the $450 million “new money” portion of the
DIP Facility on the Petition Date, which shall be earned, due and payable upon
execution of the Commitment Letter.

 

An exit premium payable in cash to the DIP Lenders equal to 3.00% of each DIP
Lender’s funded Loans or unfunded commitments under the DIP Facility (including
the “new money” and rolled up portion of the DIP Facility) on the Maturity Date
or on the date of any earlier voluntary or mandatory prepayment (the “Exit
Premium”).

 

5



--------------------------------------------------------------------------------

Exit Loans:   

Upon terms and conditions to be agreed in the RSA, but in any event including
the following:

 

Exit Loans will bear interest at a rate, at the DIP Borrower’s option, equal to
the Base Rate plus 10.00% per annum or LIBOR (subject to a 1.25% floor) plus
11.00% per annum, compounded monthly and payable monthly in cash in arrears.

  

A commitment premium payable in cash equal to 2.00% of the commitments in
respect of the Exit Loans, which shall be due and payable in cash on the date
that the Business Plan is approved (in accordance with the timeline set forth in
the DIP Milestones (as defined below)).

 

An upfront premium payable in cash equal to 3.00% of the commitments in respect
of the Exit Loans, which shall be earned, due and payable on the closing date of
the Exit Loans.

Roll Up:    On the date of entry of the DIP Order, $225 million in principal
amount of the Prepetition Term Loans held by the DIP Lenders (or their
applicable designees) shall be rolled up into the DIP Facility in accordance
with each such DIP Lender’s (or its applicable designee’s) share of the DIP
Facility. On the date of the Subsequent Borrowing, an additional $225 million of
principal amount of the Prepetition Term Loans held by the DIP Lenders (or their
applicable designees) shall be rolled up into the DIP Facility on a
dollar-for-dollar basis in accordance with each such DIP Lender’s (or its
applicable designee’s) share of the DIP Facility. Except with respect to the
Exit Premium, the premiums set forth above shall only be payable with respect to
the $450 million “new money” portion of the DIP Facility and shall not be
payable with respect to any rolled up Prepetition Term Loans. Notwithstanding
the foregoing, in the event that any DIP Lender (or any of its designees) does
not hold sufficient Prepetition Term Loans to fully participate in the roll up
on a pro rata basis based on its pro rata share of the funded Loans, such DIP
Lender (or its applicable designee) shall be permitted to roll up its
Prepetition First Lien Notes to the extent necessary to achieve such pro rata
share of the roll up. Adequate Protection:    As adequate protection for any
diminution in the value of the interests of the Prepetition Term Loan Lenders
and the Prepetition First Lien Noteholders in the collateral securing the
Prepetition Term Loan Credit Agreement and the Prepetition First Lien
Noteholders in the collateral securing the Prepetition

 

6



--------------------------------------------------------------------------------

   First Lien Notes Indenture, respectively, the Prepetition Term Loan Lenders
and the Prepetition First Lien Noteholders will receive, subject in all cases to
the Carve-Out, the following as adequate protection: (A) the payment of the
reasonable and documented out-of-pocket fees and expenses of legal counsel and
financial advisors retained by the Prepetition Term Loan Lenders that are also
DIP Lenders, (B) cash payments of accrued and unpaid interest on the Prepetition
Term Loans and Prepetition First Lien Notes upon entry of the DIP Order and each
date thereafter on which such interest payment would otherwise become due under
the Prepetition Term Loan Credit Agreement or Prepetition First Lien Notes
Indenture, as applicable, (C) validly perfected liens on and security interests
in the Debtors’ post-petition Collateral junior only to the liens granted to the
DIP Lenders under the DIP Facility and existing valid, perfected, and superior
liens in the Collateral held by other creditors (including, for the avoidance of
doubt, the liens of the Prepetition ABL Lenders with respect to the ABL Priority
Collateral) and (D) a superpriority administrative expense claim as contemplated
by section 507(b) of the Bankruptcy Code, which claim shall have priority over
all priority claims (other than the claims of the DIP Lenders under the DIP
Facility) and unsecured claims against the Debtors and their estates, now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, administrative expenses of the kinds specified in or ordered
pursuant to sections 105, 326, 328, 330, 331, 503(a), 506(c), 507(a), 507(b),
546(c), 726(b), and 1114 of the Bankruptcy Code or otherwise (collectively,
“Adequate Protection”). Optional Prepayments and Commitment Reductions:    The
DIP Borrower may, upon at least one business day’s notice, prepay or terminate
in full (but not in part), with the payment of the Exit Premium but without
other premium or penalty, subject to breakage costs, if applicable, the
outstanding Loans and unfunded commitments. Once repaid, Loans may not be
re-borrowed. Mandatory Prepayments:    Mandatory prepayments of the Loans
customary for similar debtor-in-possession financings shall be required,
including, in an amount equal to (a) 100% of insurance and condemnation
proceeds, (b) 100% of net cash proceeds from the issuance of post-petition
indebtedness not permitted by the DIP Credit Agreement and (c) 100% of the net
cash proceeds of any sale of assets constituting Collateral and other asset
sales (without any reinvestment rights, but subject to de minimis dollar
carveouts to be agreed, but subject, in the case of

 

7



--------------------------------------------------------------------------------

   ABL Priority Collateral (or proceeds thereof), to prior repayment of the
Prepetition ABL Credit Agreement solely to the extent required pursuant to the
Cash Collateral Arrangements).    All voluntary prepayments and mandatory
prepayments (within one business day of receipt thereof) shall be applied as
follows: first, to pay accrued and unpaid interest on, and expenses in respect
of, the obligations under the DIP Facility, to the extent then due and payable;
and second, to any principal amounts or other obligations (including the Exit
Premium) which are outstanding under the DIP Facility. Other than the Exit
Premium, there shall be no premium or penalty payable in connection with
mandatory prepayments. Security:    All amounts owing by the DIP Borrower under
the DIP Facility and by the Guarantors in respect thereof will be secured by a
perfected security interest in, with the priority described below under
“Priority,” and lien on substantially all of the Debtors’ tangible and
intangible assets, including, without limitation, the following (collectively,
the “Collateral”): accounts receivable, equipment, inventory, contracts, fee
owned and ground leased real estate, real property leaseholds, investment
property, insurance proceeds, deposit accounts (other than payroll, trust and
tax accounts), monies, equity interests of subsidiaries of each Debtor and the
products and proceeds thereof and, upon entry of the DIP Order, any proceeds of
avoidance actions available to the Debtors’ bankruptcy estates pursuant to the
Bankruptcy Code, subject to certain exclusions to be mutually agreed.
Notwithstanding anything to the contrary, no mortgages shall be required and
perfection on the Collateral shall be obtained solely through entry of the DIP
Order. Priority:   

Subject in all cases to the Carve-Out and certain exclusions to be mutually
agreed, all amounts owing by the DIP Borrower under the DIP Facility and by the
Guarantors in respect thereof shall at all times:

 

(a) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to joint
and several superpriority administrative expense claims status in the Chapter 11
Cases;

 

(b) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority lien on all Collateral that is not subject to valid,
perfected, and non-avoidable liens as of the Petition Date, including all
unencumbered fee-owned, ground-leased and space-leased

 

8



--------------------------------------------------------------------------------

  

real estate, and including upon entry of the DIP Order, any proceeds of
avoidance actions available to the Debtors’ bankruptcy estates pursuant to the
Bankruptcy Code;

  

 

(c)    (i) pursuant to section 364(d) of the Bankruptcy Code, be secured by a
perfected first priority and priming lien on all collateral that secures
obligations under the Prepetition Term Loan Credit Agreement (other than ABL
Priority Collateral, as defined in the ABL Intercreditor Agreement (“ABL
Priority Collateral”)) and (ii) pursuant to section 364(c)(3) of the Bankruptcy
Code, be secured by a perfected second priority lien on all ABL Priority
Collateral, junior only to the lien securing the claims in respect of the
Prepetition ABL Credit Agreement (“Prepetition Collateral”); and

 

(d) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected second priority lien on all other property of the Debtors that is
subject to valid and perfected liens in existence as of the Petition Date
(including liens (if any) perfected subsequent to the Petition Date as permitted
by and in accordance with section 546(b) of the Bankruptcy Code) but with a
priority immediately junior to such liens.

 

Such liens shall be senior to all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code.

 

All liens authorized and granted pursuant to the DIP Order, as applicable, in
each case, entered by the Bankruptcy Court approving the DIP Facility shall be
deemed effective and perfected as of the Petition Date, and no further filing,
notice or act will be required to effect such perfection. The DIP Lenders, or
the DIP Agent on behalf of the DIP Lenders, shall be permitted, but not
required, to make any filings, deliver any notices or take any other acts as may
be desirable under state law or other law in order to reflect the perfection and
priority of the DIP Lenders’ claims described herein.

Carve-Out:    See Schedule II to this DIP Term Sheet. Conditions Precedent to
Initial Borrowing:   

The Operative Documents will contain customary conditions precedent to the
Initial Borrowing under the DIP Facility and other conditions deemed by the DIP
Agent to be appropriate to the specific transaction, and in any event,
including, without limitation:

 

(a)   The execution of the RSA and the filing of the executed RSA.

 

9



--------------------------------------------------------------------------------

  

(b)   The preparation, authorization and execution of the Operative Documents
with respect to the DIP Facility, in form and substance satisfactory to the DIP
Agent.

 

(c)   No later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall have entered a final order approving the DIP Facility on a final
basis (the “DIP Order”), in form and substance satisfactory to the DIP Agent in
their sole discretion as confirmed by the DIP Agent in writing, authorizing and
approving the DIP Facility and the transactions contemplated hereby, including
Adequate Protection and the DIP Order shall be in full force and effect and
shall not have been vacated, reversed, modified, amended or stayed without the
prior written consent of the DIP Agent.

 

(d)   All premiums, fees and documented out-of-pocket fees and expenses
(including fees and expenses of counsel and financial advisors) required to be
paid to the DIP Lenders and DIP Agent (and with respect to which invoices have
been received by the Debtors at least one (1) business day before the Closing
Date) on or before the Closing Date (whether incurred before or after the
Petition Date and including estimated fees and expenses through the Closing
Date) shall have been paid.

 

(e)   The delivery of a 13-week cash flow projection (the “Initial DIP Budget”)
in form and substance reasonably satisfactory to the DIP Agent in its reasonable
discretion as confirmed by the DIP Agent in writing. Such Initial DIP Budget and
all updates thereto (in accordance with reporting requirements described herein)
shall include the same line item detail as provided in the Alix Partners 13 week
cash flow provided on May 13, 2020 prepetition, and will forecast, on a weekly
basis, the period commencing May 17, 2020 through the end of the fiscal month
following the last week of such 13-week period, and on a monthly basis for each
month thereafter through the Maturity Date; provided that with the written
consent and approval of the DIP Agent the Initial Budget may be updated by the
DIP Borrower no more than once per month, which update shall be effective three
calendar days following delivery to the DIP Agent except to the extent objected
to by the DIP Agent in writing. Upon effectiveness, such updated budget shall
thereupon become the “budget” for purposes of the DIP Facility (as so approved,
the “Budget”).

 

10



--------------------------------------------------------------------------------

  

(f)   The Debtors shall have obtained requisite consents from the Prepetition
ABL Agent and the Prepetition ABL Lenders to the use of cash collateral in the
Chapter 11 Cases in an amount and on terms satisfactory to the Prepetition ABL
Agent, the Prepetition ABL Lenders and the DIP Lenders, or the Bankruptcy Court
shall have entered a cash collateral order acceptable to the DIP Agent (the
“Cash Collateral Order”). For the avoidance of doubt the DIP Agent may not
determine the Cash Collateral Order is not acceptable solely on account of the
Prepetition ABL Agent and the Prepetition ABL Lenders not consensually
consenting to the use of such cash collateral.

 

(g)   Subject to a post-closing period to be agreed upon, the DIP Agent shall
have received endorsements naming the DIP Agent as additional insureds, loss
payee, lender loss payee and mortgagee under all insurance policies to be
maintained with respect to the properties of the Debtors forming part of the
Collateral.

 

(h)   The DIP Agent shall have a valid and perfected lien on and security
interest in the Collateral with the priority described herein. All filings,
recordations and searches necessary or desirable in connection with such liens
and security interests shall have been duly made; and all filing and recording
fees and taxes shall have been duly paid.

 

(i) Since January 31, 2020, there shall not exist any action, suit,
investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or governmental
authority that, in the opinion of the DIP Agent, affects any of the transactions
contemplated hereby, or that has or could be reasonably likely to have a
material adverse change or material adverse condition in or affecting the
businesses, assets, operations or condition (financial or otherwise) of any of
the Debtors and their respective direct and indirect subsidiaries or any of the
transactions contemplated hereby; provided, that none of (i) the Chapter 11
Cases, the events and conditions leading up to the Chapter 11 Cases, or their
reasonably anticipated consequences, (ii) the actions required to be taken
pursuant to the DIP Credit Agreement, the RSA, the DIP Order, or the Cash
Collateral Order, or (iii) the occurrence of the COVID-19 pandemic or the
impacts thereof on the business, financial condition or results of the DIP
Borrower or its subsidiaries shall constitute a “material adverse effect” for
any purpose.

 

11



--------------------------------------------------------------------------------

  

(j) No default or event of default shall exist under the Operative Documents.

 

(k)   The representations and warranties of the DIP Borrower and each Guarantor
under the Operative Documents shall be true and correct in all material respects
after giving effect to such funding.

 

(l) The making of such Loan shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(m) The DIP Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S. Patriot Act.

 

(n)   No later than five business days after the Petition Date, the Debtors
shall have filed a motion seeking the retention of AlixPartners LLP as the
Debtors’ restructuring advisor and Lazard as the Debtors’ investment banker.

 

(o)   An order approving the Debtors’ cash management system, the form of which
is reasonably acceptable to the DIP Agent, shall have been entered by the
Bankruptcy Court.

 

(p)   Orders approving customary “first day” relief, the form of which is
reasonably acceptable to the DIP Agent, shall have been entered by the
Bankruptcy Court.

 

(q)   The Debtors shall not have entered into, or made any payment in respect
of, any critical vendor agreements or otherwise entered into any agreement to
pay, or made on a postpetition basis any payment in respect of, any prepetition
trade obligations except as consented to by the DIP Agent pursuant to an order
of the Bankruptcy Court (which may be via consent to the “first day” orders).

 

(r)   Other customary conditions to be mutually agreed.

 

12



--------------------------------------------------------------------------------

Conditions Precedent to The Subsequent Borrowing:   

On the funding date of the Subsequent Borrowing, the following conditions
precedent shall have been satisfied:

 

(a)   The RSA shall be in full force and effect.

 

(b)   No default or event of default shall exist under the Operative Documents.

 

(c)   The representations and warranties of the DIP Borrower and each Guarantor
under the Operative Documents shall be true and correct in all material respects
after giving effect to such funding (except to the extent such representation
relates to an earlier date, in which case such representation shall have been
true and correct in all material respects as of such date).

 

(d)   The making of such Loan shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(e)   The DIP Agent shall have received a borrowing notice, substantially in the
form as attached to the DIP Credit Agreement, at least three business days in
advance of the requested borrowing.

 

(f)   The DIP Order shall have been entered by the Bankruptcy Court, shall be in
full force and effect and shall not have been vacated, reversed, modified,
amended or stayed without the prior written consent of the DIP Agent.

 

(g)   All premiums, fees and documented out-of-pocket fees and expenses
(including fees and expenses of counsel and financial advisors) required to be
paid to the DIP Lenders and the DIP Agent on or before the date of such funding
shall have been paid in cash.

 

(h)   The Debtors shall be in compliance with the Operative Documents and the
DIP Milestones; provided that the DIP Milestones relating to the Business Plan
(other than the receipt of the Business Plan and the Business Plan Parameters in
accordance with the DIP Milestones) shall not be a condition precedent to the
funding of the Subsequent Borrowing into the Escrow Account; provided, further,
that no Drawn Funds in respect of the Subsequent Borrowing shall be permitted to
be withdrawn from the Escrow Account until the Business Plan has been approved
or disapproved in accordance with the DIP Milestones, with (i) $225

 

13



--------------------------------------------------------------------------------

  

million permitted to be withdrawn from the Escrow Account commencing July 15,
2020 in accordance with the Budget if the Business Plan is approved in
accordance with the DIP Milestones or (ii) upon the occurrence of a Toggle
Event, $50 million shall remain in the Escrow Account in connection with a
toggle to a 363 sale, with the release of such $50 million from the Escrow
Account subject to agreement among the DIP Borrower, the DIP Agent and the
Prepetition ABL Agent to an acceptable 363 sale budget and released in amounts
and at times in accordance with such budget, and $175 million shall be released
from the Escrow Account to the DIP Lenders within 2 business days of the date of
the occurrence of such Toggle Event.

Representations and Warranties:    The Operative Documents will contain
representations and warranties that are (a) customary for similar
debtor-in-possession financings and (b) and additional representations and
warranties required by the DIP Lenders as mutually agreed with the Debtors.
Reporting Requirements:    The Operative Documents will contain financial
reporting requirements that are customary for similar debtor-in-possession
financings, including, without limitation, (i) monthly updates of the Budget for
each fiscal month of the Debtors to be provided within five business days
following the end of any fiscal month of the Debtors, (ii) all financial,
operating and other reporting provided to the Prepetition ABL Lenders during the
Chapter 11 Cases, including pursuant to the Cash Collateral Order, as and when
so provided, (iii) a weekly cash flow forecast budget to actuals for each line
item in a form to be attached to the DIP Credit Agreement and otherwise
acceptable to the DIP Agent, with management commentary on any individual line
item with a positive or negative variance of 5.0% or more as compared to the
Budget (unless the dollar amount corresponding to such percentage variance is
less than $1,000,000, in which case no management commentary shall be required)
(the “Weekly Variance Report”), (iv) monthly delivery of operating statements
and balance sheets for the Debtors and their consolidated subsidiaries within 15
business days following the end of the applicable period, (v) quarterly
store-level operating statements for all properties within 45 days following the
end of the applicable period and (vi) reasonable reporting requirements to be
agreed with respect to professional fee monitoring no later than June 15, 2020.

 

14



--------------------------------------------------------------------------------

   The Operative Documents will contain additional requirements that the
Debtors’ counsel provide advance copies of all pleadings and/or filings in the
Chapter 11 Cases to be made by the Debtors. The Debtors shall also provide
copies of any monthly reporting provided to the Bankruptcy Court or the U.S.
Trustee. Other Maintenance Covenants:   

The Debtors shall not pay any expenses or other disbursements other than those
set forth in the Budget.

 

The DIP Borrower’s cumulative actual receipts shall not be less than 85% of
budgeted receipts for the corresponding test period (the “Permitted Collections
Budget Variances”).

 

The DIP Borrower’s cumulative actual disbursements (excluding professional fees)
will be not more than 12.5% greater than the budgeted disbursements for the
corresponding test period (the “Permitted Expenditures Budget Variances”).

 

The DIP Borrower’s cumulative actual disbursements to merchandise vendors
(domestic and foreign) will not be more than 10% greater than the budgeted
disbursements for the corresponding test period (the “Permitted Inventory Budget
Variances”).

 

The Permitted Collections Budget Variances, Permitted Expenditures Budget
Variances, and Permitted Inventory Budget Variances, collectively the “Budget
Variances”, in each case, as set forth in the then operative Budget.
Notwithstanding anything to the contrary herein, the Debtors and Required
Lenders shall agree to include provisions in the Operative Documents providing
for the implementation of increased Permitted Expenditures Budget Variances and
Permitted Inventory Budget Variances, in each case, in the event that the
Debtors are able to more rapidly open store locations than anticipated in the
Initial DIP Budget; provided, that Permitted Collections Budget Variances shall
be adjusted accordingly to the extent agreed.

 

The Budget Variances shall each be tested (i) first, on June 6, 2020 on a
cumulative basis for the prior two weeks, (ii) second, on June 13, 2020 on a
cumulative basis for the prior three weeks, and (iii) at the end of each week
thereafter on a cumulative four week basis for the prior four weeks. The Debtors
shall deliver a Weekly Variance Report to the DIP Agent by 12:00 p.m., Eastern
time, on Friday of each week.

 

Simultaneously with the delivery of the Weekly Variance Report, the DIP Borrower
shall report on consolidated unrestricted book cash as of the end of the
preceding week (as reported in the Weekly Variance Report), which shall not be
less than $50 million.

 

15



--------------------------------------------------------------------------------

  

By June 1, 2020, the DIP Borrower and its real estate advisors will present to
the DIP Agent and the DIP Lenders a summary of lease renegotiation discussions
with content of such presentation to be acceptable to the DIP Agent with
landlords, including the asks made of each landlord by property. Thereafter, the
DIP Borrower shall report on a weekly basis the status of lease renegotiations
by property, including any settlements achieved with any landlords by property,
to the DIP Agent and the DIP Lenders, with associated terms of such settlements
acceptable to the DIP Agent.

 

By July 1, 2020, the DIP Borrower and its real estate advisors will present to
the DIP Agent and the DIP Lenders a proposed monetization strategy of the DIP
Borrower’s fee-owned and ground-leased real estate assets, including any offers
or indications of value received by property for the last 12 months. Thereafter,
the DIP Borrower shall report on a bi-weekly basis any offers or indications of
value received by property to the DIP Agent and the DIP Lenders.

 

Process for construct for monthly reporting on allocation of disbursements by
entity to be agreed between Required Lenders and the DIP Borrower by June 15,
2020, which shall be implemented as promptly as practical thereafter and
provided on a monthly basis once implemented.

Affirmative Covenants:    The Operative Documents will contain (a) affirmative
covenants that are customary for similar debtor-in-possession financings and
(b) additional affirmative covenants required by the DIP Lenders and mutually
agreeable to the Debtors and shall, in any event, include without limitation
(i) the advance delivery of all material pleadings, motions and other material
documents filed with the Bankruptcy Court on behalf of the Debtors in the
Chapter 11 Cases to the DIP Lenders and their counsel, (ii) compliance with
Budget covenants consistent with the section titled “Budget and Variances,”
(iii) compliance with the DIP Milestones in the administration of the Chapter 11
Cases, (iv) update meetings and/or calls with the Debtors’ senior management and
advisors and the DIP Lenders no less than weekly if requested and (v) one or
more members of the Debtors’ senior management team shall be available for
discussion with the DIP Lenders upon reasonable notice.

 

16



--------------------------------------------------------------------------------

Negative Covenants:    The Operative Documents will contain negative covenants
that are (a) customary for similar debtor-in-possession financings and
(b) additional negative covenants required by the DIP Lenders and mutually
agreeable to the Debtors, and including, without limitation, restrictions on
(i) incurrence of additional debt and liens (it being understood that any debt
secured by the ABL Priority Collateral on a senior basis shall be capped at the
amount of the Prepetition ABL Credit Agreement as of the Petition Date, subject
to providing the ability of the DIP Borrower to access renewals or replacements
of letters of credit thereunder, in each case, subject to the requirements and
terms of the Cash Collateral Order), (ii) asset sales, (iii) investments, (iv)
restricted payments, (v) fundamental changes and (vi) affiliate transactions.
Events of Default:   

The Operative Documents will contain (a) events of default that are customary
for similar debtor-in-possession financings and (b) additional events of default
required by the DIP Lenders and mutually agreeable to the Debtors (collectively,
the “Events of Default”) and shall, in any event, include without limitation the
following (subject to mutually agreeable grace periods as applicable):

 

(i)  failure to make any payment when due under the Operative Documents;

 

(ii)   noncompliance with covenants or breaches in any material respect of
representations and warranties, in either case, under the Operative Documents;

 

(iii)   cross-default to any prepetition indebtedness in a principal amount
above a threshold to be agreed that is not stayed by the automatic stay in the
Chapter 11 Cases;

 

(iv)  failure to satisfy or stay execution of judgments above a threshold to be
agreed;

 

(v)    the existence of certain employee benefit or environmental liabilities,,
which would constitute a material adverse effect;

 

(vi)  impairment of the Operative Documents or the security interests described
in “Security” above;

 

(vii)  change of ownership or control;

 

(viii)   a trustee or receiver shall have been appointed in one or more of the
Chapter 11 Cases;

 

(ix)  appointment of a responsible officer or examiner with enlarged powers
relating to the operation of the business of any Debtor;

 

17



--------------------------------------------------------------------------------

  

(x)    granting of relief from any stay of proceeding (including the automatic
stay) so as to allow a third party to proceed against any asset of the Debtors
in an amount in excess of $1,000,000 in the aggregate;

 

(xi)  entry of an order granting any superpriority claim which is senior to or
pari passu with the DIP Lenders’ claims under the DIP Facility without the prior
consent of the DIP Agent (other than as described under the caption “Priority”
above);

 

(xii)  any termination of the RSA as to all parties thereto, except as to any
individual DIP Lender pursuant to Section 12.03 of the RSA;

 

(xiii)   any Debtor shall have filed, proposed, or supported a plan of
reorganization, plan of liquidation, or a motion seeking to approve a sale of
any material portion of the Collateral, in each case unless contemplated by, and
in accordance with, the RSA or as otherwise agreed to by the DIP Agent;

 

(xiv) entry of an order staying, reversing, vacating or otherwise modifying,
without the prior written consent of the DIP Agent, the DIP Facility, or the DIP
Order;

 

(xv)   payment of, or granting adequate protection with respect to, prepetition
debt (other than as contemplated by the Operative Documents) unless otherwise
agreed by the DIP Agent;

 

(xvi) cessation of liens or superpriority claims granted with respect to the
Collateral securing the Debtors’ obligations in respect of the DIP Facility to
be valid, perfected and enforceable in all respects with the priority described
herein;

 

(xvii)  failure to comply with this DIP Term Sheet, the Operative Documents or
any of the DIP Milestones; and

 

(xviii)  entry into, or the making of any payment in respect of, any critical
vendor agreements or otherwise entry into any agreement to pay, or the making of
any payment in respect of, any prepetition trade obligations except as consented
to by the DIP Agent (which may be via consent to the “first day” orders).

 

18



--------------------------------------------------------------------------------

Remedies:   

Upon the occurrence and during the continuance of an Event of Default:

 

(a)   the Required Lenders (as defined below) may direct the DIP Agent, in their
discretion, to immediately take any or all of the following actions: (i) deliver
a notice of an Event of Default; (ii) charge the Default Rate of interest on the
Loans and other outstanding obligations; and (iii) terminate all commitments
under the DIP Facility; and

 

(b)   upon five (5) business days’ written notice from the DIP Lenders, in their
sole and absolute discretion, the automatic stay of section 362 of the
Bankruptcy Code shall be terminated without further order of the Bankruptcy
Court, without the need for filing any motion for relief from the automatic stay
or any other pleading, for the limited purpose of permitting the DIP Lenders
Trustee, and counsel to the to do any of the following: (i) foreclose on the
Collateral; (ii) enforce all of the guaranty rights; (iii) accelerate all Loans
and other outstanding obligations under the DIP Facility; and (iv) declare the
principal of and accrued interest, premiums, fees and expenses constituting the
obligations under the DIP Facility to be due and payable. Section 362 relief
from the stay in favor of the DIP Lenders shall be embodied in any order
approving the DIP Facility and the use of cash collateral. At any hearing
addressing the exercise of remedies by the DIP Lenders under the Operative
Documents, the only objection that may be raised by the Debtors or the Committee
shall be whether an Event of Default has in fact occurred and is continuing, and
the Debtors and the Committee shall waive their right to seek any relief,
whether under section 105 of the Bankruptcy Code or otherwise, that would in any
way impair, limit, restrict or delay the rights and remedies of the DIP Agent
under the Operative Documents.

Milestones:

  

The DIP Borrower shall comply with the following chapter 11 milestones which
Milestones may be extended in writing by the DIP Agent in its sole and absolute
discretion (the “Milestones”):

 

(a)   on the Petition Date, the Debtors shall have filed a motion seeking
approval of the DIP Facility;

 

19



--------------------------------------------------------------------------------

  

 

(b)   no later than 14 business days following the Petition Date, the Debtors
shall have filed a motion to retain Brokers acceptable to the Required Lenders;

 

(c)   no later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall enter an order approving the DIP Credit Agreement, in form and
substance satisfactory to the DIP Agent in its discretion as confirmed by the
DIP Agent in writing;

 

(d)   no later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall have entered the DIP Order;

 

(e)   no later than June 15, 2020, the Debtors will have delivered a Lease
Optimization Plan and an Owned Real Estate Optimization Plan, each in form and
substance acceptable to the Required Lenders;

 

(f)   no later than June 15, 2020 the Debtors shall have delivered proposed
processes and parameters related to a proposed business plan (the “Business
Plan”) including those related to vendor agreements, lessor agreements, and
go-forward self-funding capability (the “Business Plan Parameters”) to the DIP
Lenders;

 

(g)   no later than June 20, 2020 the Debtors and the Required Lenders shall
have agreed on acceptable Business Plan Parameters;

 

(h)   no later than July 8, 2020, the Debtors shall have delivered a Business
Plan (consistent with the agreed acceptable Business Plan Parameters) to the DIP
Lenders;

 

(i) no later than July 14, 2020, the Debtors and the Required Lenders shall have
agreed on an acceptable Business Plan;

 

(j) no later than 90 days after the Petition Date, the Debtors will (unless
otherwise provided for in the RSA) have filed either (A) a motion seeking
approval of a disclosure statement with respect to a chapter 11 plan that is
acceptable to the DIP Agent or (B) a motion seeking approval of bidding
procedures and a sale that is acceptable to the DIP Agent;

 

20



--------------------------------------------------------------------------------

  

 

(k)   no later than 130 days after the Petition Date, the Bankruptcy Court shall
have entered an order acceptable to the DIP Agent either approving (A) an
acceptable disclosure statement or (B) acceptable bidding procedures;

 

(l) no later than 160 days after the Petition Date, the Bankruptcy Court shall
have entered one or more orders acceptable to the DIP Agent either
(A) confirming an acceptable chapter 11 plan or (B) approving an acceptable sale
or sales; and

 

(m) no later than November 15, 2020 the Plan Effective Date shall have occurred.

Toggle Event:   

A “Toggle Event” shall occur if either: (x) by July 15, 2020, the failure of
66.7% of the DIP Lenders to approve the Business Plan or (y) by August 15, 2020,
the Debtors shall have failed to obtain binding commitments for all third-party
financing (on terms acceptable to the Required Lenders) necessary to finance
Business Plan in accordance with the other plan provisions of the RSA Term
Sheet.

Upon a failure of such condition, the Debtors shall immediately cease pursing
the Plan and instead pursue a 363 sale of all of their assets unless otherwise
instructed by the Required Lenders and shall seek approval of any relief
required to undertake such 363 sale on an expedited basis.

Indemnification:    The DIP Borrower shall indemnify and hold harmless the DIP
Agent, each DIP Lender, each of their respective affiliates and each of their
respective officers, directors, partners, security-holders, employees, agents,
advisors, attorneys and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
all reasonable and documented fees, expenses and disbursements of their
respective specified legal counsel, specified financial advisors or other
specified professionals retained by the DIP Agent or DIP Lenders, in each case
as agreed and specifically set forth in the Commitment Letter and the Operative
Documents1), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense in
connection therewith), in each case, arising out of or in connection with or by
reason of the DIP Facility, the Operative Documents or any of the transactions
contemplated thereby, or any actual or proposed use of the

 

1 

In all cases, DB, Hillco, Houlihan, Milbank, S&C and others to be determined.

 

21



--------------------------------------------------------------------------------

   proceeds of the DIP Facility, or any operation of any business by any Debtor.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the DIP
Borrower, any of its directors, security-holders or creditors, an Indemnified
Party or any other person, or an Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.
Expenses:    Each Debtor shall jointly and severally be obligated to pay all
reasonable and documented out-of-pocket costs and expenses of the DIP Lenders
and the DIP Agent, including all reasonable and documented fees, expenses and
disbursements of their respective specified legal counsel, specified financial
advisors or other specified professionals retained by the DIP Agent or DIP
Lenders, in each case as agreed and specifically set forth in the Commitment
Letter and the Operative Documents2, in connection with (a) the discussion,
negotiation, preparation, execution and delivery of any documents in connection
with the proposed financing contemplated by this DIP Term Sheet, including the
Operative Documents and the funding of all Loans under the DIP Facility, the
administration of the DIP Facility and any amendment, modification or waiver of
any provision of the Operative Documents, (b) the interpretation, enforcement or
protection of any of their rights and remedies under the Operative Documents or
(c) the Chapter 11 Cases.

Other Bankruptcy Matters:

  

The DIP Order shall be in form and substance reasonably satisfactory to the DIP
Agent as confirmed by the DIP Agent in writing (it being understood that any
communication by email shall suffice), and all motions relating thereto, shall
be in form and substance reasonably satisfactory to the DIP Agent in its
discretion and, unless otherwise agreed by the DIP Agent in writing, shall
include the following provisions:

 

(a)   modifying the automatic stay to permit the creation and perfection of the
DIP Lenders’ liens on the Collateral;

 

(b)   prohibiting the assertion of claims arising under section 506(c) of the
Bankruptcy Code against any of the DIP Agent, the DIP Lenders, the Prepetition
Term Loan Agent, the Prepetition Term Loan Lenders, the Prepetition First Lien
Notes Trustee, the Prepetition First Lien Noteholders or, except as expressly
permitted therein, the commencement by the Debtors of other actions adverse to
the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent, the Prepetition
Term Loan Lenders, the Prepetition First Lien Notes Trustee, the Prepetition
First Lien Noteholders or any of their respective rights and remedies under the
DIP Facility, the Prepetition Term Loan Credit Agreement or the Prepetition
First Lien Notes Indenture, as applicable, the DIP Order, or any other order;

 

2 

In all cases, DB, Hillco, Houlihan, Milbank, S&C and others to be determined.

 

22



--------------------------------------------------------------------------------

  

 

(c)   prohibiting the incurrence of any debt with priority equal to or greater
than the DIP Facility;

 

(d)   prohibiting any granting or imposition of liens senior to the liens
granted under the Operative Documents;

 

(e)   authorizing and approving the DIP Facility and the transactions
contemplated thereby, including the granting of the superpriority status,
security interests and liens and the payment of all premiums and fees, referred
to herein;

 

(f)   acknowledging the validity and enforceability of the Prepetition Term Loan
Credit Agreement and the Prepetition First Lien Notes Indenture, the debt
outstanding thereunder and the liens granted in connection therewith;

 

(g)   waiving any and all claims or causes of action against the Prepetition
Term Loan Agent, the Prepetition Term Loan Lenders, the Prepetition First Lien
Notes Trustee and the Prepetition First Lien Noteholders, whether arising prior
to or after the Petition Date including, without limitation, any lender or
noteholder liability claims, any subordination claims or any claims under any
non-disclosure or confidentiality agreement;

 

(h)   providing that the DIP Lenders and their respective counsel, advisors and
consultants shall be entitled to the benefit of a “good faith” finding pursuant
to section 364(e) of the Bankruptcy Code;

 

(i) providing that the DIP Lenders, the Prepetition First Lien Lenders and the
Prepetition First Lien Noteholders reserve the right to credit bid (pursuant to
section 363(k) of the Bankruptcy Code and/or applicable law) the Loans
(including any prepetition loans or notes rolled-up) and the Prepetition First
Lien Obligations, in each case, in whole or in part, in connection with any sale
or disposition of assets in the Chapter 11 Cases and shall not be prohibited
from making such credit bid “for cause” under section 363(k) of the Bankruptcy
Code;

 

23



--------------------------------------------------------------------------------

  

 

(j) providing that the Prepetition Term Loan Lenders, the Prepetition Term Loan
Agent, the Prepetition First Lien Notes Trustee and the Prepetition First Lien
Noteholders are entitled to all of the benefits of section 552(b) of the
Bankruptcy Code and that the “equities of the case” exception thereunder shall
not apply to any of the Prepetition Term Loan Lenders, the Prepetition Term Loan
Agent, the Prepetition First Lien Notes Trustee or the Prepetition First Lien
Noteholders with respect to proceeds, product, offspring, or profits of any of
the collateral securing the Prepetition Term Loan Credit Agreement or the
Prepetition First Lien Notes Indenture; and

 

(k)   providing that in no event shall any of the Prepetition Term Loan Agent,
the Prepetition Term Loan Lenders, the Prepetition First Lien Notes Trustee, the
Prepetition First Lien Noteholders the DIP Agent or the DIP Lenders be subject
to the equitable doctrine of “marshaling” or any similar doctrine with respect
to the Collateral.

Assignments:    Customary for similar debtor-in-possession financings; provided
that if no Event of Default has occurred and is continuing, the DIP Borrower’s
consent shall be required (except with respect to an assignment to any other DIP
Lender or any entity described in the definition of DIP Lender) for assignments
of the Loans, which such consent shall not be unreasonably withheld, conditioned
or delayed, and the DIP Borrower shall deemed to consent to any such assignment
if it is has failed to respond to any such request for consent within five
business says thereof. Required Lenders:    DIP Lenders, as of any date of
determination, holding greater than 50% of the outstanding Loans and commitments
under the DIP Facility (the “Required Lenders”); provided that the consent of
each DIP Lender adversely affected thereby shall be required to any amendment or
modification (i) to extend the final maturity of any Loan, (ii) to waive, reduce
or postpone any scheduled repayment (but not prepayment) of any Loan, (iii) to
reduce the rate of interest on any Loan (other than any waiver of default
interest) or any premium set forth in this DIP Term Sheet, (iv) to the
definition of Pro Rata Allocation or

 

24



--------------------------------------------------------------------------------

   (v) that adversely and disproportionately affects such DIP Lender in a
material respect relative to the other DIP Lenders taken as a whole (it being
understood that, for the avoidance of doubt, any DIP Lender declining an
opportunity or option offered ratably to all DIP Lenders shall not constitute
disproportionate treatment for purposes of this clause (v)); provided, further,
that in each case such adversely affected DIP Lender is in compliance with its
funding obligations under the Commitment Letter; provided, further, that any
amendment or modification of any of the dates or consents in clauses (f), (g),
(h) or (i) of the DIP Milestones related to the Business Plan, the Toggle Event
or the funding the Subsequent Borrowing will require the consent of 66.7% of the
DIP Lenders. Governing Law and Submission to Jurisdiction:    State of New York.
Exclusive jurisdiction of the Bankruptcy Court, including with respect to the
exercise of the remedies by the DIP Lenders and preservation of the value of the
Collateral. Counsel to the DIP Lenders:    Milbank LLP. Local Counsel to the DIP
Lenders:    To be determined. Counsel to the DIP Agent:    Arnold & Porter.

 

25



--------------------------------------------------------------------------------

Schedule II

DIP Carve Out

(a)    Notwithstanding anything to the contrary in this Final Order, the
Debtors’ obligations to the DIP Secured Parties and [Prepetition Secured
Parties] and the liens, security interests, and superpriority claims granted
herein, under the DIP Loan Documents, and/or under the Prepetition Loan
Documents, including the DIP Liens, the DIP Superpriority Claims, the Adequate
Protection Liens, the Adequate Protection Claims, and the Prepetition Liens,
shall be subject in all respects and subordinate to the Carve Out.

(b)    As used in this Order, the “Carve Out” means the sum of (i) all fees
required to be paid to the Clerk of the Court and to the Office of the United
States Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate (without regard to the notice set forth in
(iii) below); (ii) all reasonable fees and expenses up to $25,000 incurred by a
trustee under section 726(b) of the Bankruptcy Code (without regard to the
notice set forth in (iii) below); (iii) to the extent allowed at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and
expenses (including any restructuring, sale, success, or other transaction fee
of any investment bankers or financial advisors of the Debtors or any Official
Committee) (the “Allowed Professional Fees”) incurred by persons or firms
retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy
Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to
section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,
together with the Debtor Professionals, the “Professional Persons”) at any time
before or on the first business day following delivery by the DIP Agent of a
Carve Out Trigger Notice (as defined below), whether allowed by the Court prior
to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed
Professional Fees of Professional Persons in an aggregate amount

 

26



--------------------------------------------------------------------------------

not to exceed $4,000,000 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed
at any time, whether by interim order, procedural order, or otherwise (the
amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice
Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
written notice delivered by email (or other electronic means) by the DIP Agent
to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel
to the Creditors’ Committee, which notice may be delivered following the
occurrence and during the continuation of an Event of Default and acceleration
of the DIP Obligations under the DIP Facility, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.

(c)    Carve Out Reserves. The Debtors shall establish and fund a segregated
account (the “Funded Reserve Account”) for purposes of funding the Carve Out.
The Funded Reserve Account will be funded first from the [DIP Proceeds Account],
then from the DIP Priority Collateral. Notwithstanding anything to the contrary
in this Order, the DIP Documents, or the Prepetition Loan Documents, (i) in no
circumstances (which, for the avoidance of doubt, includes, but is not limited
to, an Event of Default or a termination of the DIP Credit Agreement or DIP Loan
Documents) shall the Debtors be prohibited in any way from accessing or drawing
upon the [DIP Proceeds Account] for the purpose of funding the Funded Reserve
Account, and (ii) the [DIP Proceeds Account] shall not be ABL Priority
Collateral or Prepetition ABL Collateral. Upon entry of this Order, the Debtors
will deposit into the Funded Reserve Account an amount equal to the aggregate
amount of Allowed Professional Fees projected to accrue from entry of this Order
through June 30, 2020 (the “Initial Funded Reserve Amount”), which, for the
avoidance of doubt, shall not include the Post-Carve Out Trigger Notice Cap.
Commencing July 1, 2020 (or the first business day thereafter), on the first
business day of each month, the Debtors shall deposit in the

 

27



--------------------------------------------------------------------------------

Funded Reserve Account an amount equal to the aggregate amount of Allowed
Professional Fees (excluding restructuring, sale, financing, or other success
fees) projected to accrue for the following month in the Budget plus twenty
percent of such aggregate amount of Allowed Professional Fees in the following
month in the Budget (the “Monthly Funded Reserve Amount”). Each Professional
Person may deliver to the Debtors a good-faith estimate of the cumulative total
amount of unreimbursed fees and expenses incurred in the preceding month (each
such statement, a “Fee Statement”), and to the extent the amount of Allowed
Professional Fees accrued and claimed in a Fee Statement exceeds the Initial
Funded Reserve Amount or the Monthly Funded Reserve Amount for the applicable
period or month, respectively, and such fees and expenses have otherwise not
been paid by the Debtors, the Debtors shall, within one business day, fund
additional amounts into the Funded Reserve Account equal to the difference
between, as applicable, the Initial Funded Reserve Amount or the Monthly Funded
Reserve Amount and the amount accrued and claimed in the applicable Fee
Statement (each, a “Top Off Amount”). At any time, if the Debtors in good faith
believe a restructuring, sale, financing, or other success fee has been earned
by a Professional Person and is then due and payable, the Debtors shall deposit
in the Funded Reserve Account an amount equal to such fee. Upon entry of the
Order, the Debtors shall deposit into the Funded Reserve Account an amount equal
to (i) the Post Carve Out Trigger Notice Cap plus (ii) the amounts contemplated
under (b)(i) and (ii) above. The Funded Reserve Account shall be maintained, and
the funds therein (the “Funded Reserve Amount”) shall be held in trust for the
benefit of Professional Persons. Any and all amounts in the Funded Reserve
Account shall not be subject to any cash sweep and/or foreclosure provisions in
the Prepetition Loan Documents or DIP Loan Documents and neither the
[Prepetition Secured Parties] nor the DIP Secured Parties shall be entitled to
sweep or foreclose on such amounts notwithstanding any provision to the contrary

 

28



--------------------------------------------------------------------------------

in the [Prepetition Loan Documents] or DIP Loan Documents. Notwithstanding the
foregoing, any and all payments to Professional Persons allowed by the Court
(excluding restructuring, sale, financing, or other success fees) shall be paid
first from the Funded Reserve Account.

(d)    On the day on which a Carve Out Trigger Notice is given by the DIP Agent
to the Debtors in accordance with paragraph [[        ](b)] above, with a copy
to counsel to the Creditors’ Committee (the “Termination Declaration Date”), the
Carve Out Trigger Notice shall constitute a demand to the Debtors to utilize all
cash on hand as of such date and any available cash thereafter held by any
Debtor, including cash in the DIP Proceeds Account, to fund a reserve in an
amount equal to the then unpaid amounts of the Allowed Professional Fees in
excess of the Funded Reserve Amount; provided that in the event that a
Termination Declaration Date occurs, Professional Persons shall have two
business days to deliver additional Fee Statements to the Debtors, and the
Debtors shall fund into the Funded Reserve Amount and Top Off Amounts. The
Debtors shall deposit and hold such amounts in the Funded Reserve Account in
trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out
Trigger Notice Reserve”) prior to any and all other claims. On the Termination
Declaration Date, the Carve Out Trigger Notice shall also constitute a demand to
the Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor, including cash in the DIP Proceeds Account, after
funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount
equal to the Post Carve Out Trigger Notice Cap to the extent not already funded
(including upon entry of the Order as set forth above). The Debtors shall
deposit and hold such amounts in a segregated account at an institution
designated by the DIP Agent in trust to pay such Allowed Professional Fees
benefiting from the Post-Carve Out Trigger Notice Cap (the “Post Carve Out
Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
Reserve, the “Carve Out Reserves”) prior to any and all other claims.    All

 

29



--------------------------------------------------------------------------------

funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the
obligations set forth in clauses (i) through (iii) of the definition of Carve
Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of
doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to
the extent the Pre Carve Out Trigger Notice Reserve has not been reduced to
zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP
Obligations have been indefeasibly paid in full, in cash (or other form of
payment pursuant to an Acceptable Plan), and all Commitments have been
terminated, in which case any such excess shall be paid to the [Prepetition
Secured Parties] in accordance with their rights and priorities as set forth
herein. All funds in the Post-Carve Out Trigger Notice Reserve shall be used
first to pay the obligations set forth in clause (iv) of the definition of Carve
Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent the
Post Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the
DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations have
been indefeasibly paid in full, in cash (or other form of payment pursuant to an
Acceptable Plan), and all Commitments have been terminated, in which case any
such excess shall be paid to the [Prepetition Secured Parties] in accordance
with their rights and priorities as set forth herein. Notwithstanding anything
to the contrary in the DIP Loan Documents, or this Order, if either of the Carve
Out Reserves is not funded in full in the amounts set forth in this paragraph
[        ], then, any excess funds in one of the Carve Out Reserves following
the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts,
respectively, shall be used to fund the other Carve Out Reserve, up to the
applicable amount set forth in this paragraph [        ], prior to making any
payments to the DIP Agent or the [Prepetition Secured Parties], as applicable.
Notwithstanding anything to the contrary in the DIP Loan Documents or this
Order, following delivery of a Carve Out Trigger Notice, the DIP Agent and the
[Prepetition Agents] shall not sweep or foreclose on cash (including

 

30



--------------------------------------------------------------------------------

cash received as a result of the sale or other disposition of any assets) of the
Debtors until the Carve Out Reserves have been fully funded, but shall have a
security interest in any residual interest in the Carve Out Reserves, with any
excess paid to the DIP Agent for application in accordance with the DIP Loan
Documents. Further, notwithstanding anything to the contrary in this Order,
(i) disbursements by the Debtors from the Carve Out Reserves shall not
constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the failure
of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall
not affect the priority of the Carve Out, and (iii) in no way shall the Initial
Budget, Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out
Reserves, or any of the foregoing be construed as a cap or limitation on the
amount of the Allowed Professional Fees due and payable by the Debtors. For the
avoidance of doubt and notwithstanding anything to the contrary in this Order,
the DIP Loan Documents, or in any Prepetition Loan Documents, the Carve Out
shall be senior to all liens and claims securing the DIP Facility, the Adequate
Protection Liens, the Prepetition Liens, and the DIP Superpriority Claims, and
any and all other forms of adequate protection, liens, or claims securing the
DIP Obligations or the Prepetition Secured Obligations.

(e)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out and shall be funded first from the Funded Reserve
Account.

(f)    No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Agent, DIP Lenders, or the [Prepetition Secured Parties] shall be responsible
for the payment or reimbursement of any fees or disbursements of any
Professional Person incurred in connection with the Chapter 11 Cases or any
successor cases under any chapter of the Bankruptcy Code.

 

31



--------------------------------------------------------------------------------

Nothing in this Order or otherwise shall be construed to obligate the DIP Agent,
the DIP Lenders, or the [Prepetition Secured Parties], in any way, to pay
compensation to, or to reimburse expenses of, any Professional Person or to
guarantee that the Debtors have sufficient funds to pay such compensation or
reimbursement.

(g)    Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar for-dollar basis.

 

32